  Case 2:13-cv-00113-LGW-BWC Document 70 Filed 02/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


 A&J MANUFACTURING, LLC, et al.,

                Plaintiffs,                                  CIVIL ACTION NO.: 2:13-cv-113

         v.

 ACADEMY, LTD., et al.,

                Defendants.


                                            ORDER

       The Court previously directed the parties to notify the Court within 90 days of its Order

or within 30 days of the final resolution of the United States Patent and Trademark Office’s

(“USPTO”) reexamination proceedings of U.S. Patent Number 8,381,712 (“‘712 Patent”).

Docs. 61, 63, 67. The parties filed their required Joint Status Report in this action, informing the

Court A&J Manufacturing has requested a rehearing by the Patent Trial and Appeal Board

(“PTAB”) of the decision on appeal in the reexamination proceeding, and the Court continued

the stay in this case and directed the parties to submit another joint status report on or before

February 1, 2021. Docs. 66, 67. The parties have filed their report. Doc. 69.

       In their status report, the parties state the PTAB has not determined whether to grant A&J

Manufacturing’s request. In addition, the parties state the notice of appeal to the United States

Court of Appeals for the Federal Circuit or for commencing a civil action will “expire 63 days

after a decision on the request for rehearing.” Id. at 1.
  Case 2:13-cv-00113-LGW-BWC Document 70 Filed 02/09/21 Page 2 of 2




       Thus, the Court ORDERS that the stay imposed in its February 7, 2018 Order remain in

place until May 1, 2021. The parties shall file a joint report on or before May 1, 2021 describing

the status of the rehearing request or any appeal of the ‘712 Patent reexamination proceedings.

       SO ORDERED, this 9th day of February, 2021.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                2
